Citation Nr: 9922293	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  93-18 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel

INTRODUCTION

The appellant had active service from October 1946 to April 
1948.  This matter comes to the Board of Veterans' Appeals 
(Board) from a March 1992 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada, which denied the claim of service connection for 
post-traumatic stress disorder (PTSD).  The claim was 
previously before the Board in February 1994, June 1996, and 
November 1997, at which times it was remanded for additional 
evidentiary development.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO.   

2.  The record contains a clear diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a).  

3.  The appellant was not engaged in combat with the enemy.  

4.  The record does not contain verification of the 
appellant's alleged stressors, and, consequently, the 
evidentiary record does not support the diagnosis of PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5107 (West 
1991); 38 C.F.R. § 3.304(f) (1997); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1998); 64 Fed. Reg. No. 117, 32,807-08 (June 
18, 1999) (to be codified at 38 C.F.R. § 3.304(f) (1999)).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, it is not inherently implausible. See 
Gaines v. West, 11 Vet. App. 353, 357 (1998); Cohen (Douglas) 
v. Brown, 10 Vet. App. 128, 136-37 (1997) (defining a well-
grounded PTSD claim as requiring medical evidence of a 
current disorder; lay evidence, presumed credible, of an in-
service stressor; and medical evidence linking the two).  See 
also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498,  506 (1995).  The record 
includes current evidence of PTSD.  The appellant was 
diagnosed with PTSD as early as a March to April 1991 VA 
hospitalization.  A February 1993 private physician's 
statement included a diagnostic impression of PTSD.  The 
December 1994 VA psychiatric examination included a diagnosis 
of PTSD.  VA clinical records throughout the 1990s discussed 
treatment for PTSD.  Although the service medical records are 
silent as to psychiatric symptomatology in service, the 
appellant's testimony of exposure to stressful events must be 
presumed true and is conditionally accepted as showing an in-
service psychiatric injury for purposes of the second element 
of a well-grounded claim.  See Gaines, 11 Vet. App. at 357; 
Cohen, 10 Vet. App. at 136-37; Robinette, 8 Vet. App. at 75-
76; King, 5 Vet. App. at 21 (truthfulness of this evidence 
must be presumed when determining whether a claim is well 
grounded).  The March to April 1991 VA hospital reports 
indicated that the appellant's claimed traumatic experiences 
in service resulted in PTSD, and other examination, hospital, 
and clinical records allude to such a connection, thereby 
satisfying the final element of a well-grounded claim by 
linking the current psychiatric disorder and PTSD to service.  

With a well-grounded claim established, VA has a resulting 
statutory obligation to assist the appellant in the 
development of facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The claim was remanded in February 1994, June 
1996, and November 1997.  Each remand directed the RO to 
conduct additional evidentiary development, which the RO has 
accomplished in accordance with the remand directives.  
Compare Stegall v. West, 11 Vet. App. 268, 270-71 (1998) 
(RO's failure to complete remand directives mandates remand).  
On appellate review, the Board sees no areas in which further 
development may be fruitful.  

Pertinent law and regulations permit service connection for 
disabilities resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Because the appellant served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, a psychosis manifested to a degree of 10 
percent within one year from the date of termination of such 
service shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

To guide adjudication of claims of service connection for 
PTSD, VA promulgated 38 C.F.R. § 3.304(f), which, prior to 
March 7, 1997, provided: 

Service connection for [PTSD] requires medical 
evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the 
claimed inservice stressor actually occurred, and a 
link, established by medical evidence, between 
current symptomatology and the claimed inservice 
stressor.  If the claimed stressor is related to 
combat, service department evidence that the 
veteran engaged in combat or that the veteran was 
awarded the Purple Heart, Combat Infantryman Badge, 
or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive 
evidence of the claimed inservice stressor.  

See also 38 U.S.C.A. § 1154(b).  

In Cohen, 10 Vet. App. at 142, the U.S. Court of Veterans 
Appeals (Court) (effective March 1, 1999, renamed the U.S. 
Court of Appeals for Veterans Claims) found that section 
3.304(f) did not adequately reflect, for purposes of 
establishing an in-service stressor, the relaxed adjudicative 
evidentiary requirements provided by 38 U.S.C.A. § 1154(b) 
for establishing service incurrence of an event.  Although 
proof of a claimed in-service stressor related to combat 
might be shown by service department evidence that the 
claimant engaged in combat, or by receipt of a particular 
decoration or award, section 3.304(f) did not expressly 
provide that a combat veteran's lay testimony alone may 
establish an in-service stressor pursuant to 38 U.S.C. 
1154(b).  The Court reiterated its conclusion from Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993), that, under 38 U.S.C. 
1154(b), where it is determined that the claimant engaged in 
combat with the enemy and the claimed stressor is related to 
such combat, the veteran's lay testimony regarding the 
claimed stressor must be accepted as conclusive as to its 
occurrence.  No further development for corroborative 
evidence is required, provided that the testimony is 
"satisfactory" and consistent with the circumstances, 
conditions, or hardships of the claimant's service.  

VA has amended Sec. 3.304(f) accordingly, effective March 7, 
1997, the date of the Cohen decision, to provide that, if the 
appellant engaged in combat and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of service, occurrence of the 
claimed stressor may be established by his lay testimony 
alone.  

Service connection for [PTSD] requires medical 
evidence diagnosing the condition in accordance 
with [38 C.F.R. § 4.125(a)]; a link, established by 
medical evidence, between current symptoms and an 
in-service stressor; and credible supporting 
evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  

64 Fed. Reg. No. 117, 32,807-08 (June 18, 1999) (to be 
codified at 38 C.F.R. § 3.304(f) (1999)).  

When a regulation changes after a claim has been filed but 
before the administrative appeal process has been concluded, 
the version more favorable to the appellant should apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  Thus, the 
appellant's claim of service connection for PTSD must be 
fully adjudicated under both the new and the old criteria to 
determine which version is more favorable.  DeSousa v. Gober, 
10 Vet. App. 461, 467 (1997); see also Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (before Board addresses a 
question not yet addressed by the RO, it must consider 
whether appellant had adequate notice of the need and an 
opportunity to submit evidence or argument, and whether, in 
their absence, claimant is prejudiced).  Although the RO has 
not had an opportunity to evaluate the evidence in light of 
both versions of the regulation, the new version more 
accurately reflects the governing statute and is less 
restrictive on the type of evidence required to verify a 
claimed stressor.  Because the decision below hinges on the 
same factor, verification of the claimed stressor, the 
appellant incurs no prejudice if the Board assesses the 
evidence in the first instance in light of the new version of 
the regulation.  

Turning briefly to the initial element of service connection 
for PTSD, the need for medical evidence establishing a clear 
diagnosis of the condition (the old version of section 
3.304(f)) or medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (the new version of 
section 3.304(f)), the evidence satisfies both criteria.  The 
March to April 1991 VA hospital report included a diagnosis 
of PTSD; VA clinical records from that time into 1997 showed 
continuing treatment for PTSD, diagnosed with reference to 
the criteria set forth at 38 C.F.R. § 4.125(a).  The February 
1993 statement from a private physician also discussed a 
diagnostic impression of PTSD, and the December 1994 
VA psychiatric examination included a diagnosis of PTSD.  
This evidence thereby satisfies the first requirement of 
38 C.F.R. § 3.304(f) under both the new and the old versions.  
See Gilpin v. West, 155 F.3d 1353, 1354-56 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997) 
(requirement of a current diagnosis of PTSD consistent with 
broader requirements of service connection).  

The next step in the analysis, under either the old or the 
new version of section 3.304(f), is to determine whether the 
appellant engaged in combat.  If so, then his statements as 
to his claimed stressors must be presumed true.  In his 
October 1992 hearing testimony, the appellant stated that he 
essentially did not engage in combat.  His official military 
personnel file apparently is not available; the National 
Personnel Records Center (NPRC) at St. Louis, Missouri 
indicated that it may have been destroyed in a fire at its 
facilities in 1973.  Service department records, including 
his Enlisted Record and Report of Separation, indicated he 
was assigned to the Headquarters Detachment, Special Troops, 
XXIV Corps and served overseas from January 1947 to March 
1948.  His military occupational specialty was automotive 
mechanic.  His decorations included a rifle marksman badge, 
the World War II Victory Medal, and the Army of Occupation 
Medal Japan.  The report also indicated that he did not 
receive any wounds in action.  Also of record is a copy, 
submitted by the appellant, of a pass; typed onto the pass is 
the appellant's name and "Hq Det Sp Trs, XXIV Corps".  
These documents do not contradict the appellant's assertion 
that he was not in combat during his service.  

Therefore, the inquiry must proceed to the question of 
whether his alleged stressors have been verified.  Whether an 
event claimed as a recognizable stressor actually occurred is 
a question to be answered by adjudicatory, as opposed to 
medical, professionals.  If the record established the 
existence of such a stressor or stressors, then and only 
then, a medical examination may address the sufficiency of 
the stressor and the remaining elements required to support 
the diagnosis of PTSD.  Only events that have been verified 
may be considered in determining whether the appellant was 
exposed to a stressor.  West v. Brown, 7 Vet. App. 70 (1994); 
Zarycki v. Brown, 6 Vet. App. 91 (1993).  See Hayes v. Brown, 
5 Vet. App. 60 (1993).  See also Moreau v. Brown, 9 Vet. App. 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996) 
(neither noncombat claimant's testimony alone nor medical 
statements finding a relationship between claimant's 
recitation of claimed stressors and a diagnosis of PTSD can 
qualify as corroborating evidence of a stressor).  

Based on review of his October 1992 hearing testimony, his 
various statements, and examination and clinical reports 
referring to his comments to medical professionals, the 
appellant basically alleges four stressful events in service:  

? He asserts that during his service in Seoul, Republic of 
Korea (South Korea), communists attempted to dominate the 
city near where he was stationed.  He said that one day 
in the early months of 1947, he was taking pictures from 
a security yard located between the "Tokyo" building 
where he worked and a main street, when communists moved 
against South Korean army units in the street.  He 
recounted that he ran to the security of his building 
while he heard small arms fire and bullets hitting the 
building.  He said the entrances to this building were 
then barricaded, and minor attempts to access the 
building were unsuccessful.  He said he was confined to 
the compound and thought he was dead.  He submitted a 
copy of a black and white photograph showing what the 
appellant said was the street scene in Seoul immediately 
before the communists moved into the street.  

? He asserts that a month after the above incident, he 
discovered a Korean civilian sleeping in a supply shed, 
but could not wake him.  He claimed he went to get his 
First Sergeant, and returned to find the Korean being 
severely kicked by other guards.  He said the Korean died 
and he has since felt guilty about his death because he 
could have prevented the death.  

? He asserts that he witnessed a fire in a motor pool garage 
and entered the fire to remove a jeep from the garage.  
He said the fire was caused by a stove used by other 
personnel, and that he later lied to an official inquiry 
into the cause of the fire.  He said his lieutenant 
reprimanded him for smoking in the motor pool.  

? He asserts that, while off duty, he found a Korean in the 
guardroom.  He called for the on-duty guard who fired at 
the Korean when he tried to escape.  Apparently there was 
no fatality, since the appellant said he felt guilty he 
"almost got another person killed."  

? He asserts that he crossed the 38th parallel from South 
Korea into People's Democratic Republic of Korea (North 
Korea), and was lucky to return.  

In attempting to verify the occurrence of these claimed 
stressors, VA requested the assistance of the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR).?  In 
October 1994, USASCRUR forwarded to VA copies of G-2 Periodic 
Reports submitted by the XXIV Corps for the period January 3 
to March 22, 1947.  These reports documented various attacks 
against American forces in Korea, but did not mention an 
attack against the "Tokyo" building.  Nor was there any 
discussion of the death of the civilian Korean recounted by 
the appellant, a fire in the motor pool area, the firing on a 
Korean in a guardroom, or the appellant's claimed crossing of 
the 38th parallel.  

In a January 1998 letter, USASCRUR informed VA that, after 
coordinating the appellant's claim with the National Archives 
and Records Administration at College Park, Maryland, the 
U.S. Army Military History Institute at Carlisle Barracks, 
Pennsylvania, and the Center for Military History at 
Washington, D.C., it was unable to verify that the 
appellant's unit was involved in a riot in Seoul during his 
period of service.  USASCRUR did include an extract from 
volume VII of "Facts on File Yearbook 1947", which 
indicated that on March 24th "[p]olice arrest[ed] 120 
Leftists in the U.S. zone of Korea on charges of inciting a 
24-hour rail and utility strike".  The letter also indicated 
that USASCRUR was unable to locate XXIV Corps G-2 Periodic 
Reports for the period beyond March 22, 1947.  

VA also contacted NPRC for assistance in locating morning 
reports submitted by the appellant's unit.  In an April 1997 
response, NPRC stated that the claimed stressors were not 
reflected in the morning reports.  Morning reports generally 
contain the name and other information of personnel who 
experienced a change in duty status, such as separation, 
death, temporary duty, absence, reassignment, or 
hospitalization.  They rarely show specific details of a 
unit's activities or accidents and injuries that did not 
result in hospitalization.  

From this evidence, VA has been unable to verify any of the 
five alleged stressors claimed by the appellant.  Because the 
appellant was not engaged in combat, both the old and the new 
versions of 38 C.F.R. § 3.304(f) require credible supporting 
evidence that the claimed stressor occurred.  Efforts to 
verify these events, though, have proven unsuccessful.  It is 
important to note that the Board does not conclude that these 
events did not occur.  This conclusion is based on the 
inability of VA, with the appellant's assistance and through 
appropriate government agencies, to verify that they 
occurred.  

In light of the evidence of record and based on the analysis 
above, the Board concludes that the appellant did not engage 
in combat and that the record does not contain credible 
supporting evidence of the claimed in-service stressors.  The 
preponderance of the evidence, therefore, is against the 
claim of entitlement to service connection for PTSD.  


ORDER

Entitlement to service connection for PTSD is denied.  



		
	S. F. Sylvester
	Acting Member, Board of Veterans' Appeals



 
? USASCRUR was formerly titled the U.S. Army and Joint Services Environmental Support Unit (ESG).  In 
the February 1994 and June 1996 remands, the Board asked for assistance from ESG.  In 1997, ESG was 
redesignated USASCRUR.  Thus, in the November 1997 remand, the Board asked for assistance from 
USASCRUR.  In the interest of clarity, the acronym USASCRUR will be used throughout this decision and 
should be interpreted as also referring to ESG.

